Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 1 of 7




  EXHIBIT A
      Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 2 of 7



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     399 Park Avenue, 14th Floor
 7   New York, NY 10022
     Tel: (212) 704-9600
 8   Fax: (212) 704-4256
     dbhufford@zuckerman.com
 9   jcowart@zuckerman.com
10   Attorneys for Plaintiffs
11

12                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
13                                  SAN FRANCISCO DIVISION
14   DAVID AND NATASHA WIT, et al.,             Case No. 3:14-CV-02346-JCS
15                      Plaintiffs,             STIPULATION CONCERNING
16                                              DISCOVERY RELATING TO WHETHER
            v.                                  CLASS MEMBERS' PLANS ARE
17   UNITED BEHAVIORAL HEALTH,                  GOVERNED BY ERISA
18                      Defendant.              Judge:     Hon. Joseph Spero
                                                Courtroom: G
19

20                                              Case No. 3:14-CV-05337-JCS
     GARY ALEXANDER, et al.,
21
                        Plaintiffs,
22
            v.
23
     UNITED BEHAVIORAL HEALTH,
24
                        Defendant.
25

26

27
                                                          STIPULATION RE: ERISA PLANS DISCOVERY:
28                                                       CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
                                                                                                 5842713.2



                                                                                                 5866948.1
       Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 3 of 7



 1           WHEREAS, on March 14, 2016, the parties entered into a Joint Stipulation Concerning
 2   Sampling Methodology which describes (in paragraphs 7-9 and 18-19) the method by which
 3   UBH created the spreadsheets attached to that Joint Stipulation as Exhibits C and E.
 4           WHEREAS, Plaintiffs attached Exhibits C and E to their Motions for Class Certification

 5   in each of the above-captioned cases, which the Court granted on September 19, 2016.
 6           WHEREAS, on January 11, 2017, UBH supplemented Exhibits C and E by producing two

 7   new spreadsheets (attached hereto as Exhibits 1 and 2), using the same methodology, to include

 8   adverse benefit determinations made between April 17, 2015 and December 20, 2016 (as to

 9   Exhibit C) and between May 20, 2015 and December 20, 2016 (as to Exhibit E). Exhibits C and
10   E, as supplemented on January 11, 2017, will hereinafter be referred to as the "Updated ABD

11   Spreadsheets."
12           WHEREAS, UBH has represented to Plaintiffs that there is no automated methodology by

13   which UBH can remove from the Updated ABD Spreadsheets adverse benefit determinations
14   issued pursuant to welfare benefit plans ("Plans") that are not governed by the Employee
15   Retirement Income Security Act of 1974, 29 U.S.C. §§ 1102 et seq. ("ERISA").
16           WHEREAS, on November 30, 2015, Plaintiffs served on UBH Plaintiffs' Third Set of

17   Requests for Production of Documents in the above-captioned cases, which (in Request No. 12)
18   called for UBH to produce all agreements and contracts between UBH and any Plan or any of
19   UBH's Corporate Affiliates, "including but not limited to administrative services agreements,
20   concerning Benefit Claim administration and/or how UBH will be compensated for its services."
21   The parties agreed that UBH would produce a sample of agreements, which UBH produced,
22   subject to Plaintiffs' right to seek additional agreements and contracts.

23           WHEREAS, on December 11, 2015, Plaintiffs served on UBH Plaintiffs' First Set of
24   Requests for Admission in the above-captioned cases, which (in Request No. 1) called for UBH

25   to "[a]dmit that UBH keeps track of which Plans are ERISA Plans," and UBH objected to and

26   denied that Request for Admission.

27           WHEREAS, on September 21, 2016, Plaintiffs served on UBH Plaintiffs' Third Set of

28   Interrogatories in the above-captioned cases, which (in Interrogatory No. 11) called for UBH to,
                                                                   STIPULATION RE: ERISA PLANS DISCOVERY:
                                                    -1-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS

                                                                                                            42713,2
                                                                                                          5866948.1
       Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 4 of 7



 1   "[w]ith respect to each claimant listed on Exhibits C or E to the parties' Joint Stipulation
 2   Concerning Sampling Methodology, Identify the Federal Employer Identification Number
 3   ("EIN") associated with such claimant's employer-sponsored health benefit plan," and UBH
 4   objected to that Interrogatory.

 5           WHEREAS, on December 22, 2016, Plaintiffs served on UBH Plaintiffs' Fifth Set of

 6   Interrogatories in the above-captioned cases, which (in Interrogatory No. 17), called for UBH to,

 7   "[w]ith respect to each claimant listed on the denial lists UBH produced in response to Plaintiffs'
 8   Interrogatory No. 1 (including any supplements thereto), state whether UBH has information
 9   indicating whether the member's Plan is governed by ERISA and, if so, whether that information
10   indicates that the member's Plan is governed by ERISA," and UBH objected to that Interrogatory.
11           WHEREAS, on December 22, 2016, Plaintiffs served on UBH Plaintiffs' Fifth Set of
12   Requests for Production of Documents in the above-captioned cases, which (in Request No. 2)
13   called for UBH to produce "[a]11 Documents in UBH's possession containing any representation,
14   in any form or manner, by any person, to the effect that any Class Member's Plan is or was

15   governed by ERISA," which request explicitly included "any employer application relating to any

16   Class Member's Plan and any agreement with any such Plan or Plan Sponsor, insofar as such

17   Document contains information about whether the Plan is or was governed by ERISA," and UBH

18   objected to that Request.

19          WHEREAS, on December 29, 2016, Plaintiffs' counsel sent an email to counsel for

20   Defendant requesting that, in further response to Plaintiffs' Request for Production No. 12 (of Set

21   Three) (served on November 30, 2015), Defendant produce all of its agreements with its "carve-

22   out" customers.
23          WHEREAS, on January 23, 2017, Plaintiffs served on UBH notice of third-party
24   subpoenas to United Healthcare Insurance Company, Inc. and Oxford Health Plans LLC seeking
25   information about plans administered by UBH and Plaintiffs thereafter served those subpoenas;
26          WHEREAS, Defendant's and Plaintiffs' counsel have met and conferred on numerous
27   dates regarding Plaintiffs' discovery requests described above. In those discussions, Plaintiffs
28   have informed Defendant that the requests described above seek (among other things)

                                                                    STIPULATION RE: ERISA PLANS DISCOVERY:
                                                     -2-          CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
                                                                                                          5866948.1
       Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 5 of 7



 1   information to establish that each of the members identified in the Updated ABD Spreadsheets
 2   was a member of a Plan that was subject to ERISA when Defendant issued the adverse benefit

 3   determination(s) that is/are at issue in the above-captioned cases.
 4           WHEREAS, in lieu of UBH serving substantive responses and/or producing documents in

 5   response to the discovery requests described above, the parties, through their respective counsel,

 6   have agreed to this stipulation as set forth below.

 7           WHEREAS, the parties, acting in good faith, intend by this Stipulation to meaningfully

 8   narrow the issues genuinely in dispute and to reduce the burden of discovery for all parties and
 9   for third parties; and
10           WHEREAS, the parties, through their respective counsel, agree that entering into this
11   stipulation would be beneficial to simplify, streamline and expedite fact discovery in the above-
12   captioned cases:

13           IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court:
14           1.      By March 22, 2017, UBH will identify for Plaintiffs each Plan appearing on one or

15   more of the Updated ABD Spreadsheets that UBH contends was not subject to ERISA on the date

16   the adverse benefit determination reflected on the spreadsheet was issued (hereafter, the

17   "Challenged Plans"). "Identify" for purposes of this paragraph means to provide the full name of

18   the Plan, any account or group numbers associated with the Plan, and a mailing address for the

19   Plan.

20           2.     Each adverse benefit determination issued pursuant to a Challenged Plan will be

21   removed from the Updated ABD Spreadsheets. On March 31, 2017, the parties will execute a

22   Stipulation that each Plan appearing on the Updated ABD Spreadsheets, as so amended, was
23   governed by ERISA at all times relevant to the above-captioned cases.
24           3.     By April 14, 2017, UBH will produce, with respect to each Challenged Plan,

25   documentation demonstrating that the Challenged Plan was not governed by ERISA at the time of

26   the related adverse benefit decisions relating to the Challenged Plan. If a Challenged Plan was

27   sponsored by a federal, state or local government, Indian tribal entity, or church, UBH's
28   production shall include (but will not necessarily be limited to) the Summary Plan Description or

                                                                   STIPULATION RE: ERISA PLANS DISCOVERY:
                                                     -3-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
                                                                                                         5866948.1
          Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 6 of 7



 1   Certificate of Coverage for the Challenged Plan. If a Challenged Plan was sponsored by any
 2   employer or entity other than a federal, state or local government, Indian tribal entity, or church,
 3   UBH's production shall include (but will not necessarily be limited to) the following documents,
 4   to the extent that UBH possesses them: (a) the Summary Plan Description or Certificate of

 5   Coverage for the Challenged Plan; (b) any employer group application submitted in connection

 6   with such Plan; and/or (c) any contracts between UBH and the Plan or Plan Sponsor. If, however,

 7   any one document of these types of documents is sufficient, by itself, to show that a Challenged
 8   Plan is not governed by ERISA, UBH will only be obligated, under this Paragraph, to produce
 9   that document.
10            4.      By May 3, 2017, Plaintiffs will identify for UBH each Challenged Plan that
11   Plaintiffs contend is subject to ERISA and a short statement as to the basis for that contention
12   (hereafter, the "Disputed Plans"). For each such Disputed Plan, Plaintiffs will be permitted to

13   take discovery relating to whether the Disputed Plan is subject to ERISA. Discovery relating to
14   Disputed Plans shall not be subject to the fact or expert discovery deadlines, but instead shall be

15   completed, including the issuance and enforcement of third-party subpoenas, by no later than

16   September 26, 2017.

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                                                 STIPULATION RE: ERISA PLANS DISCOVERY:
                                                    -4-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
                                                                                                        5866948.1
Case 3:14-cv-02346-JCS Document 453-1 Filed 05/15/20 Page 7 of 7




       5.      By July 16, 2017, if the parties agree that any Disputed Plan is subject to ERISA,

the parties will execute a Stipulation that each of those formerly Disputed Plans was governed by

ERISA at all times relevant to the above-captioned cases. Notwithstanding this provision, UBH

is not obligated to agree that any Disputed Plan is subject to ERISA.



Dated: February 8, 2017



                                                            •
                                     ZUCKERMAN SPAEDER L
                                     Caroline E. Reynolds
                                     Attorney for the Plaintiff Classes




                                     CROWELL & VIURING LLP
                                     Christopher Flynn
                                     Jennifer Romano
                                     Nathaniel Bualat
                                     Attorney for Defendant UBH




                                                            STIPULATION RE: ERISA PLANS DISCOVERY:
                                               -5-         CASE NOS. 3:14-CV-02346-JCS, 3:14-CV-05337-JCS
                                                                                                   5866948.1
